NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        NOV 12 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALEXANDER RASHAD HAMILTON,                      No.    20-16495

                Plaintiff-Appellant,            D.C. No. 4:19-cv-01223-JST

 v.
                                                MEMORANDUM*
RON DAVIS, Warden; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Jon S. Tigar, District Judge, Presiding

                           Submitted November 9, 2021**
                             San Francisco, California

Before: OWENS, BADE, and LEE, Circuit Judges.

      Alexander Rashad Hamilton, a California state prisoner, appeals pro se the

district court’s dismissal pursuant to 28 U.S.C. § 1915A of his civil rights action

concerning prison disciplinary proceedings at San Quentin State Prison. We have

jurisdiction under 28 U.S.C. § 1291 and review de novo. Hayes v. Idaho Corr.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Ctr., 849 F.3d 1204, 1208 (9th Cir. 2017). We affirm.

      1.     Hamilton did not state an Eighth Amendment claim that certain

defendants failed to supervise or properly train the officers who searched Chism—

another inmate who allegedly stabbed Hamilton. See Hearns v. Terhune, 413 F.3d

1036, 1040 (9th Cir. 2005) (stating prison officials have a duty to “protect

prisoners from violence at the hands of other prisoners” (quoting Farmer v.

Brennan, 511 U.S. 825, 833 (1994))). He named as defendants only the

supervisors, not the officers who conducted the search, and there is no respondeat

superior liability under 42 U.S.C. § 1983. Taylor v. List, 880 F.2d 1040, 1045 (9th

Cir. 1989). The amended complaint did not sufficiently allege that the defendants

were aware of an excessive risk to Hamilton’s safety and disregarded this risk. See

Keates v. Koile, 883 F.3d 1228, 1243 (9th Cir. 2018) (holding conclusory

allegations that supervisor promulgated unconstitutional policies and procedures

that authorized unconstitutional conduct of subordinates did not suffice to state a

claim of supervisory liability); Taylor, 880 F.2d at 1045 (recognizing that

supervisor may be liable if he knew of a violation and failed to act to prevent it).

      2.     Hamilton failed to state an equal protection claim because the

amended complaint did not plausibly allege that defendants singled him out for

less favorable treatment based on his commitment offense. See Byrd v. Phx. Police

Dep’t, 885 F.3d 639, 642 (9th Cir. 2018) (“To survive § 1915A review, a


                                           2
complaint must contain sufficient factual matter, accepted as true, to state a claim

to relief that is plausible on its face.” (internal quotation marks and citation

omitted)); Thornton v. City of St. Helens, 425 F.3d 1158, 1167–68 (9th Cir. 2005)

(outlining requirements for a “class of one” equal protection claim).

      3.     The amended complaint did not state a due process claim.

“[P]risoners have liberty interests protected by the Due Process Clause only where

the contemplated restraint ‘imposes atypical and significant hardship on the inmate

in relation to the ordinary incidents of prison life.’” Keenan v. Hall, 83 F.3d 1083,

1088 (9th Cir. 1996) (quoting Sandin v. Conner, 515 U.S. 472, 484 (1995)). The

only cognizable restraint on liberty that we can discern from Hamilton’s amended

complaint is that prison officials rehoused him in a security housing unit and he

lost certain privileges based on charges that he battered inmate Chism with a

weapon.

      Even assuming this restraint imposed atypical and significant hardship on

Hamilton, he failed to either state a cognizable claim or allege sufficient facts to

support any cognizable claim. See Superintendent v. Hill, 472 U.S. 445, 455

(1985) (stating “some evidence” must support prison disciplinary decision to

comply with due process); Wolff v. McDonnell, 418 U.S. 539, 563–68 (1974)

(outlining due process requirements for prison disciplinary proceedings); Ponte v.

Real, 471 U.S. 491, 497 (1985) (explaining valid prohibitions on calling witnesses


                                           3
at prison disciplinary hearings); Cousins v. Lockyer, 568 F.3d 1063, 1070 (9th Cir.

2009) (explaining that failure to follow internal prison policy does not amount to a

constitutional violation).

      AFFIRMED.




                                         4